DETAILED ACTION
This Office Action is in response to the Amendment filed on 08/08/2022 as a Request for Continued Examination. 
In the filed response, claims 1-9 and 15 have been amended, where claim 1 is an independent claim. Further, claims 10-12 and 14 have been previously cancelled.
Accordingly, Claims 1-9, 13, and 15 have been examined and are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/13/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Response to Arguments
1.	Applicant's arguments (pgs. 7-8) filed 08/08/2022 regarding the claim rejections under 35 U.S.C. 112(b) and 35 U.S.C. 103 have been fully considered but they are not persuasive. Please see Examiner’s responses below.
2.	Regarding the rejection of Claim 1 under 35 U.S.C. 112(b), the Examiner respectfully submits the following.  Claim 1 previously read “information” and has been amended to now read “link information” (emphasis added) to help overcome the rejection raised in the last Office Action. With this amendment, the Claim currently recites “link information indicating that the downloaded captured image of the second camera displayed is linked to the captured image of the first camera together is stored in a storage together with the captured image of the first camera.”.  Although this helps, the Examiner still finds the foregoing limitation to be ambiguous.  In particular, the Examiner respectfully submits that the amended term “link information” cannot be found or does not appear to be suggested in the filed specification in a way that provides definitive support. Although the specification discloses the term “linked” (see e.g. ¶0040 lines 18-21, ¶0041 lines 4-10, ¶0042 lines 15-20, and ¶0050 lines 15-20), there is no discussion about “information” that relates to linking images as claimed. For example in ¶0040, it seems the linking process is based on selecting whether or not to store the captured image. Further, ¶0041 appears to connect linking with selecting. The Examiner acknowledges 
Figs. 7B-7D, depict different examples of the display screen of a first camera owned by the user A, where other images from other users can be downloaded and displayed on the first camera as a composite screen. The figures do show selection buttons 422, 432, 442, 452, and 462 for selecting whether or not to store the captured image so as to be linked to the captured image 41 of the user A. By the foregoing, the Examiner finds that selecting an image via the selection button is the same as saying that the image is linked to the captured image of the first camera. Thus, any information related to such linking can be construed, given its BRI, as being similar to the selecting the image. For these reasons, which are further elaborated on below, Claim 1 is rejected under 35 U.S.C. 112(a) and remains rejected under 35 U.S.C. 112(b). Please see Office Action below. 
3.	As to the prior art rejection of Claim 1 under 35 U.S.C. 103, the Examiner acknowledges Applicant’s remarks related to the art of record (notably Jung and Lee). Pointing to Figs. 7B, 7C, and 7D from the Instant Application, Applicant argues the art of record is silent with respect to the term “link information”.  However, the Examiner respectfully submits that in light of the discussions above, Jung and Lee are deemed relevant art due to the ambiguity and lack of support for this claimed term in the specification. Since the specification does not define the meaning of  “linked” or “link information”,  the Examiner construes Jung’s selected shared images (¶0079) from a composite screen (Fig. 12) of a user’s device to mean “link information”.  Moreover, Jung also discloses metadata (i.e. information) which can pertain to a shared image and can be stored/retained in storage with the shared image once it has been selected/linked by the user. Please see office action below for details.
4.	As to the objection of claim 15, the Examiner acknowledges Applicant’s remarks/amendments related to the term “generates”, however, it is still recommended to replace AI with artificial intelligence. Please see objection below. 
5.	The Examiner is available to discuss the matters of this office action, to help move the Instant Application forward.  Please refer to the conclusion to this office action regarding scheduling interviews.  
6.	In light of the foregoing, 1-9, 13, and 15 have been examined and are pending.

Claim Objections
7.	Claim 15 is objected to because of the following informalities:  it is recommended that the acronym “AI” in the limitation “wherein…the framing pattern through Al learning processing” (emphasis added) be spelled out, i.e. “wherein…the framing pattern through Artificial Intelligence learning processing”, as reflected in ¶0054 of the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1; claim 1 recites the limitation “link information indicating that the downloaded captured image of the second camera displayed is linked to the captured image of the first camera together is stored in a storage together with the captured image of the first camera.” (emphasis added); however, the limitation “link information” does not appear to be discussed in the specification.  Although the specification (for e.g. ¶0040 lines 18-21) describes the linking process which appears to be based on selecting whether or not to store the captured image, the aforementioned limitation is not specifically addressed. The term link information suggests there will be an indicator, a flag, or some kind of data that lets the user know that one image has been linked with another image, however, the specification does not appear to define this limitation.  The Examiner respectfully requests the Applicant to point out where in the specification support can be found for the aforementioned newly added limitations. In the event, no such support can be identified, Applicant is required to cancel the new matter in the reply to this Office Action.
As to Claims 2-9, these depend on Claim 1 above. Since Claims 2-9 include the features of Claim 1, these too are rejected under 35 U.S.C. 112(a). 
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the amended limitation “wherein, when the downloaded captured image of the second camera is selected from the composite screen displayed on the display as an image to be linked to the captured image of the first camera, link information indicating that the downloaded captured image of the second camera displayed is linked to the captured image of the first camera is stored in a storage together with the captured image of the first camera.”  (emphasis added). However, it is unclear what is exactly meant by “link information” that indicates the downloaded image of the second camera displayed is linked to the captured image of the first camera. Although the specification suggests the linking process occurs once the downloaded image(s) is selected (e.g. ¶0041) when the user presses a shutter button (¶0029), there does not appear to be any reference to “link information” related to said linking process and further there does not appear to be any indication of storing this information for linking the downloaded image of the second camera displayed to the captured image of the first camera.  The above limitation can be interpreted in various ways that make it difficult to fully ascertain the metes and bounds of the claim. For examination purposes, the Examiner interprets the amended term “link information” that corresponds to selecting an image from an image database of a user device in a shared image management method.
As to Claims 2-9, these depend on Claim 1 above. Since Claims 2-9 include the features of Claim 1, these too are rejected under 35 U.S.C. 112(b). 

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US 2015/0304588 Al, in view of Lee et al. US 2019/0155485 A12 (with reference to Foreign pplication Priority Data KR10-2017-0155547), hereinafter referred to as Jung and Lee, respectively.
Regarding claim 1, Jung discloses “An information device having a first camera and a display [See network of shared image devices in Figs. 1 and 2. Each device (e.g., camera) has a display screen.], comprising: communication circuitry for downloading a captured image of an 5external second camera through a network [See para 0140 where  1st shared image device can copy/capture a shared image from a 2nd shared image device at remote location. Para 0170 - a shared image device can download shared images. Reference Fig. 9]; and framing circuitry for combining a captured image of the first camera and the downloaded captured image of the second camera to obtain a composite screen [para 0163 - a combined image can be formed where combining requires framing circuitry. Image captured by local shared imaging device can be integrated into larger image captured by remote imaging device. For e.g., see Figs. 12 and 16. Also reference Lee below for support], wherein, when the downloaded captured image of the second camera is selected from the composite screen displayed on the display as an image to be linked to the captured image of the first camera [Shared images in a remote capturing portion of a viewfinder of a user’s shared imaging device (e.g. Fig. 12) can be selected (i.e. linked) by the user (¶0079) from the composite screen as shown. Since images of a shared session are based on temporal and spatial proximities of imaging devices, the selected shared image(s) are linked/associated to the captured image(s) of the 1st camera. Also see Lee below for more explicit support] link information indicating that the downloaded captured image of the second camera displayed is linked to the captured image of the first camera together is stored in a storage together with the captured image of the first camera [See Lee below for corresponding support] 
Although Jung in the context of a shared image device network (e.g. Figs. 1-3) discloses the foregoing features, Lee from the same or similar field of endeavor is brought in to provide additional support for the following limitation:  “and framing circuitry for combining a captured image of the first camera and the downloaded captured image of the second camera to obtain a composite screen [Reference Fig. 12a which shows a composite screen of shared images (i.e. image database - ¶0092) of the disclosed shared image management method. Note, the composite screen also includes a captured image from the camera module (¶0166-0168)] wherein, when the downloaded captured image of the second camera is selected from the composite screen displayed on the display as an image to be linked to the captured image of the first camera [See Lee’s Fig. 12b and ¶0168. An input can be made for selecting at least one image from the image database in the composite screen of Fig. 12a. Said database stores images and attribute information (i.e. metadata) which may include link information (¶0068-0070)] link information indicating that the downloaded captured image of the second camera displayed is linked to the captured image of the first camera together is stored in a storage together with the captured image of the first camera” [The selection process as described in ¶0166-0168 represents the link information as shown in Examiner’s responses above. Link information is also described in ¶0168 in support of the selection process.
Further, link information of an image selected to be shared is stored as part of attribute information (¶0008-0009). Also stored are images obtained via the image sensor (¶0057) of a camera; hence, both data can be stored as claimed]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shared image device network of Jung for selecting a shared image from a combined arrangement of shared images to add the teachings of Lee as above for providing associated link information of an image in an image sharing method (abstract) in order to facilitate the uploading and downloading of images taken by a collection of camera-integrated devices connected to a social network service (SNS). ¶0004-0006. 
Regarding claim 5, Jung and Lee teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Jung further discloses “wherein, at the time of capturing by the first camera, the 15captured image of the first camera and a feature amount and position information of the captured image are uploaded to the network by the communication circuitry.”  [Given the BRI of the foregoing, data can be exchanged by the shared image network (Figs. 1-3) via depicted communication links 104 (e.g., images, subject identity, position information, etc. See for e.g. para 0144 and 0151). Images and associated data can be shared between devices (para 0174)]
Claims 2-3, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Lee, and in further view of Tsutsumitake  (US 2015/0002548 A1), hereinafter referred to as Tsutsumitake.
Regarding claim 2, Jung and Lee teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Jung further discloses “wherein the communication circuitry downloads a feature amount of the captured image of the second camera [Claimed ‘feature amount’ of images can be construed as metadata (para 0162, 0174, and 0190), GPS information, or a reference to a geographic location, particular individual or setting (para 0151). Also see para 0144 regarding resolution and other image characteristics] together with the captured image of the second camera [In addition to the above ancillary data, the corresponding images are also shared and made available to the other devices on the network (para 0174)], and 20the framing circuitry calculates a feature amount of the captured image of the first camera [recognition techniques can be employed for determining features (e.g., subject identity) in captured shared images (para 0160)], and determines a framing pattern for combining the captured images of the first camera and the second camera based on the calculated feature amount and the feature amount of the downloaded captured image of the second 25camera.”  [See selection of a relative display (para 0133-0134) where displayed data from the local and remote capturing portions can be suitably arranged] Although Jung describes the foregoing elements (where Lee does not), Tsutsumitake from the same or similar field of endeavor is brought in for added support for determining a framing pattern based on determined features.  [Selecting an arrangement pattern according to acquired information related to the aspect ratio (i.e., features) of the shared images - para 0024. For examples of patterns, see Figs. 2-3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shared image device network of Jung and Lee for displaying a combined arrangement of shared images, to add the teachings of Tsutsumitake as above for providing a display region management unit (Fig. 2) that can select a suitable arrangement pattern for arranging shared images based on size information such that said images fit within the display screen for viewing purposes (para 0045); hence by the foregoing, plural images from various mobile devices can be easily shared and viewed on a single display (para 0004).
Regarding claim 3, Jung, Lee, and Tsutsumitake teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.  Jung and Lee however do not teach “wherein the communication circuitry downloads a set of a plurality of framing patterns for combining captured images, and the framing circuitry selects one framing pattern from the set 5of downloaded framing patterns based on the feature amounts.”  Tsutsumitake on the other hand from the same or similar field of endeavor discloses the foregoing limitation. [Refer to abstract and ¶0045. Stored arrangement patterns for a display device can be retrieved/selected by display region management unit based on acquired positional information and no. of sharing images (¶0057-0058). Also see ¶0069, 0071, and 0077 for support. ] The motivation for combining Jung, Lee, and Tsutsumitake has been discussed in connection with claim 2, above. 
Regarding claim 6, Jung and Lee teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Jung further discloses “20wherein the communication circuitry downloads a feature amount of the captured image of the second camera [See e.g. ¶0162 where metadata may be associated with a shared image. Said metadata can include the identity of an individual being imaged, subject of shared image, etc. In other words, a feature amount] together with the captured image of the second camera [e.g., ¶0170, downloading a number of shared images], the framing circuitry calculates a feature amount of the captured image of the first camera [Although not explicit, the image content of Jung’s shared images would need to be assessed for determining the relative positioning of said images for display purposes. See selection of a relative display (para 0133-0134).  Refer to Tsutsumitake below for further support], and determines a framing 25pattern for combining the captured images of the first camera35 and the second camera based on the calculated feature amount and the feature amount of the linked captured image of the second camera [see ¶0133-0134 regarding the different relative displays of shared images which can be construed as framing patterns. See Tsutsumitake below for further support], and a screen in which the captured image of the first camera 5and the linked captured image of the second camera are combined is displayed on the display according to the determined framing pattern.” [See Figs. 11-12, 14, and 16 depicting a screen with combined captured images having a certain framing arrangement. See Tsutsumitake below for further support]  Although Jung discloses the foregoing elements, Jung and Lee are not explicit regarding “the framing circuitry calculates a feature amount of the captured image of the first camera” and “and determines a framing 25pattern for combining the captured images of the first camera35 and the second camera based on the calculated feature amount and the feature amount of the linked captured image of the second camera” Tsutsumitake on the other hand from the same or similar field of endeavor discloses the foregoing limitation. Tsutsumitake teaches “the framing circuitry calculates a feature amount of the captured image of the first camera” [Aspect ratio of shared image data is determined (e.g. ¶0044)] and “and determines a framing 25pattern for combining the captured images of the first camera35 and the second camera based on the calculated feature amount and the feature amount of the linked captured image of the second camera” [See citations of claim 3 regarding the stored arrangement patterns for displaying the shared images] The motivation for combining Jung and Tsutsumitake has been discussed in connection with claim 2, above. 
Regarding claim 8, Jung, Lee, and Tsutsumitake teach all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim.  Jung further discloses “15wherein the framing circuitry changes the determination of the framing pattern in response to selection of an arbitrary captured image on a composite screen displayed on the display.”  [Per Figs. 12, 14 and 16, a user can select different images from remote capturing portion. It would stand to reason that depending on the image selected, a corresponding display arrangement could be required. See Tsutsumitake below for explicit support of the foregoing] Although Jung reveals the foregoing, Jung and Lee do not explicitly teach a corresponding display layout based on user input. Tsutsumitake on the other hand from the same or similar field of endeavor discloses the foregoing limitation.  [See ¶0118-0119 and Fig. 18 for corresponding support] The motivation for combining Jung, Lee, and Tsutsumitake has been discussed in connection with claim 2, above. 
Regarding claim 9, Jung and Lee teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Jung and Lee however do not disclose the limitation of claim 9. Tsutsumitake on the other hand from the same or similar field of endeavor discloses “20wherein, when a plurality of captured images displayed on the display have overlaps at their boundaries [See Figs. 17A-17B for overlapped display images], the framing circuitry changes display boundaries of the captured images so that the boundaries of the captured images are displayed evenly.” [Tsutsumitake describes deletion of an image from display (¶0056-0057). Thus, remaining available images can fit squarely]
The motivation for combining Jung, Lee, and Tsutsumitake has been discussed in connection with claim 2, above. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Lee, and in further view of Millikan (US 10,523,839 B2), hereinafter referred to as Millikan.
Regarding claim 4, Jung and Lee teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Jung further reveals, “wherein, when the communication circuitry downloads the captured image of the second camera, the framing circuitry limits 10the captured image to be downloaded according to position information and capturing time information of the second camera.” [Positional information (GPS coordinates, etc.) as per para 0151-0152, 0159 can be used in Jung’s shared images display teachings. However, Jung is not explicit regarding time information] Since Jung does not explicitly disclose time information, Millikan from the same or similar field of endeavor is brought in to teach creation time of images in stored metadata. [See e.g., col. 2 lines 8-26. Other forms of metadata are also disclosed including facial recognition which can also be construed as feature amounts]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shared image device network of Jung and Lee for displaying a combined arrangement of shared images, to add the teachings of Millikan as above for providing an automated circuitry for sharing images between devices based on the content/metadata associated with the images (abstract); hence, the exchange of images or other media can be streamlined and therefore simplified to only include the relevant data (col. 3, lines 40-55).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Lee, in view of Tsutsumitake, and in further view of Sugiyama  (US 2012/0113475 A1), hereinafter referred to as Sugiyama.
Regarding claim 7, Jung, Lee, and Tsutsumitake teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.  Although Tsutsumitake discloses the arrangement patterns of claim 2, Jung, Lee, and Tsutsumitake do not teach uploading information of said patterns, i.e., “10wherein information of the framing pattern determined by the framing circuitry is uploaded to the network by the communication circuitry.” Sugiyama on the other hand from the same or similar field of endeavor discloses the foregoing limitation. [Sugiyama’s templates (e.g., Fig. 5) are stored in storage device 17 (Fig. 1) which are commutatively coupled to the external PCs via information processing apparatus. Corresponding data can be sent via the network (¶0034)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shared image device network of Jung, Lee, and Tsutsumitake for displaying a combined arrangement of shared images, to add the teachings of Sugiyama as above for providing an information processing apparatus that can select a template in which images are arranged when a user creates an album such that there is a sense of unity through the album (¶0002-0003).

Allowable Subject Matter
9.	Claim 13 and 15 are allowed as previously indicated in the last Office Action. Please note that the objection to Claim 15 must be addressed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art Jung, Lee, and Millikan detail various approaches for sharing images between a plurality of devices on a network. See Figs. 1-3, Fig. 1 and Fig. 3, respectively. Further, prior art Tsutsumitake discuses display region management that selects an arrangement pattern from an arrangement pattern storage (¶0045). however, they do not reasonably disclose either alone or in combination all of the recited features of independent claim 13. In particular, they are silent with respect to the amended limitation “wherein the framing processor of the auto-framing service providing device generates the framing pattern based on evaluation indices which includes at least one of (1) a positional relationship among a plurality of cameras and (2) sizes of a plurality of captured images, and registers the framing pattern in the framing table” As such, the amendments to independent claim 13 overcome the art of record. Due to its dependency on claim 13, claim 15 is also in condition for allowance, contingent on addressing the claim objection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486